Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to communication as filed on 3/1/2022.
This action is made Final.

	Claims 1-5, 7-13 and 15-20 are pending in the case. Claims 1, 9, and 17 are independent claims. Claims 1, 7, 9, 15 and 17 have been amended. Claims 6 and 14 have been canceled.

Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. Applicant is directed to the updated rejection of the claims wherein the Examiner articulates how claims 1-5, 7-13 and 15-20 are rejected over Wang in view of Kenton.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPAT 8019763 B2 from IDS filed 2/13/2020) in view of Kenton (USPAT 8983975 B2 from IDS filed 2/13/2020).


Claim 1:
Wang discloses A method comprising: receiving a plurality of electronic text documents, wherein the plurality of electronic text documents are divided into a labeled portion and an unlabeled portion, the unlabeled portion being larger in quantity than the labeled portion (Abstract, Col 3 ln 50-67: “documents labeled with their relevance to the queries, and unlabeled documents…propagation system may then prompt a user to label some of the documents of the search result based on their relevance to the query”); calculating, via a processor, a metric for each respective electronic text document in the labeled portion of the plurality of text documents (Col 3 ln 50-67, Col 6 ln 46-51 and Col 8 ln 46-61: “the propagation system then calculates the similarity between pairs of documents…may calculate the similarity between documents…nodes…represent 12 documents of the search result. Nodes…represent labeled documents. The document represented by node…has been labeled with the relevance score…and the document represented by node…has been labeled with the relevance score…the component calculates the similarity between connected documents”); performing, via the processor, a preliminary classification of each electronic text document in the unlabeled portion of the plurality of electronic text documents based on the metric, to yield preliminary classified data (Col 6 ln 1-12: “the propagation labeled system may…train a ranking function. A ranking function may be implemented as…an adaptive boosting classifier, a neural network classifier…allows for correct classification of data that is similar to but not identical to the training data”); ranking, via the processor, the preliminary classified data in a descending order based on the metric (Abstract, Col 3 n 50-67, Col 4 ln 40-63: “documents labeled with their relevance to the queries, and unlabeled documents…propagation system may then prompt a user to label some of the documents of the search result based on their relevance to the query…an unlabeled document that is very similar to many labeled documents with high relevance scores will thus have a high relevance score…an unlabeled document that is not very similar to any labeled documents will have a low relevance score”); and performing, via the processor, a second classification on the preliminary classified data in the descending order (Abstract, Col 3 ln 50-67, Col 6 ln 1-12, Col 6 ln 19-33: “adaptive boosting is an iterative process that runs multiple tests on a collection of training data…adaptive boosting combines the results of each separately run test into a single, very accurate classifier”).

Wang, by itself, does not seem to completely teach the second classification includes identifying additional keywords used to calculate the metric, the keywords being approved prior to use.
The Examiner maintains that these features were previously well-known as taught by Kenton.
Kenton teaches the second classification includes identifying additional keywords used to calculate the metric, the keywords being approved prior to use (Col 14 ln 66-Col 15 ln 1: “search may be conducted using existing or subsequently developed search technology to automatically discover secondary search terms and affinity keyword phrases.” Approval of secondary search terms is inherent to the feature of Kenton as the subsequently developed search technology automatically discovering second search terms would require that the system accept the secondary search terms for them to be utilized in the search. The claims do not require that a user approve the keywords, and if the feature is meant to require such user approval, Applicant is suggested to amend the claims to reflect as such).
Wang and Kenton are analogous art because they are from the same problem-solving area, a document ranking system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Kenton before him or her, to combine the teachings of Wang and Kenton. The rationale for doing so would have been to obtain the benefit of increased effectiveness and optimization of a targeted internet search, as taught by Kenton (Col 1 ln 36-41).
Therefore, it would have been obvious to combine Wang and Kenton to obtain the invention as specified in the instant claim(s).

Claims 2, 10 and 18:
Wang discloses every feature of claims 1, 9 and 17.
Wang further teaches wherein the metric is formed (Col 3 ln 50-67) using: (2) a function score based on a number of keywords detected within the each respective text document (Col 7 ln 1-5); and (3) a distance score identifying a distance vector of the each respective text document from a known classification (Col 3 ln 50-67, Col 5 41-45, Col 6 ln 46-51).

Wang, by itself, does not seem to completely teach (1) a sentiment score of words within the each respective text document.
The Examiner maintains that these features were previously well-known as taught by Kenton.
Kenton teaches (1) a sentiment score of words within the each respective text document (Col 7 ln 46-49).
Wang and Kenton are analogous art because they are from the same problem-solving area, a document ranking system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Kenton before him or her, to combine the teachings of Wang and Kenton. The rationale for doing so would have been to obtain the benefit of increased effectiveness and optimization of a targeted internet search, as taught by Kenton (Col 1 ln 36-41).
Therefore, it would have been obvious to combine Wang and Kenton to obtain the invention as specified in the instant claim(s).

Claims 3, 11 and 19:
Wang, by itself, does not seem to completely teach the function based on the number of keywords is a factorial function of the number of keywords detected.
The Examiner maintains that these features were previously well-known as taught by Kenton.
Kenton teaches the function based on the number of keywords is a factorial function of the number of keywords detected (Col 15 ln 53-57, Col 20 ln 49-51, Col 21 ln 30-31: “Natural language processing may be utilized to gather information about keyword density, and sensitivity around certain indicator words or phrases that might indicate a competitive situation, an emerging crisis, or a customer support issue…the relevance metric may be implemented through an automated count of keyword density as judged against the initialing query…programmatic parsing is very reliable for objective scoring measures such as keyword density”).
Wang and Kenton are analogous art because they are from the same problem-solving area, a document ranking system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Kenton before him or her, to combine the teachings of Wang and Kenton. The rationale for doing so would have been to obtain the benefit of increased effectiveness and optimization of a targeted internet search, as taught by Kenton (Col 1 ln 36-41).
Therefore, it would have been obvious to combine Wang and Kenton to obtain the invention as specified in the instant claim(s).

Claims 4, 12 and 20:
Wang teaches the metric is formed using weights for the sentiment score, the function score, and the distance score (Fig 4 and Col 8 ln 10-24).

Claims 5 and 13:
Wang, by itself, does not seem to completely teach the second classification tags text documents in the unlabeled portion for review by a human being.
The Examiner maintains that these features were previously well-known as taught by Kenton.
Kenton teaches the second classification tags text documents in the unlabeled portion for review by a human being (Col 6 ln 14-17, Col 15 ln 57-60).
Wang and Kenton are analogous art because they are from the same problem-solving area, a document ranking system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Kenton before him or her, to combine the teachings of Wang and Kenton. The rationale for doing so would have been to obtain the benefit of increased effectiveness and optimization of a targeted internet search, as taught by Kenton (Col 1 ln 36-41).
Therefore, it would have been obvious to combine Wang and Kenton to obtain the invention as specified in the instant claim(s).

Claims 7 and 15:
Wang, by itself, does not seem to completely teach the additional keywords are used in calculating a subsequent metric in a subsequent iteration.
The Examiner maintains that these features were previously well-known as taught by Kenton.
Kenton teaches the additional keywords are used in calculating a subsequent metric in a subsequent iteration (Col 15 ln 1-4).
Wang and Kenton are analogous art because they are from the same problem-solving area, a document ranking system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Kenton before him or her, to combine the teachings of Wang and Kenton. The rationale for doing so would have been to obtain the benefit of increased effectiveness and optimization of a targeted internet search, as taught by Kenton (Col 1 ln 36-41).
Therefore, it would have been obvious to combine Wang and Kenton to obtain the invention as specified in the instant claim(s).


Claims 8 and 16:
Wang, by itself, does not seem to completely teach the plurality of text documents comprise a combination of transcripts and online reviews.
The Examiner maintains that these features were previously well-known as taught by Kenton.
Kenton teaches the plurality of text documents comprise a combination of transcripts and online reviews (Col 5 ln 50-56).
Wang and Kenton are analogous art because they are from the same problem-solving area, a document ranking system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Kenton before him or her, to combine the teachings of Wang and Kenton. The rationale for doing so would have been to obtain the benefit of increased effectiveness and optimization of a targeted internet search, as taught by Kenton (Col 1 ln 36-41).
Therefore, it would have been obvious to combine Wang and Kenton to obtain the invention as specified in the instant claim(s).


Claim 9:
Wang discloses A system (Abstract) comprising: a processor; and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations (Col 7 ln 37-43) comprising: receiving a plurality of electronic text documents, wherein the plurality of electronic text documents are divided into a labeled portion and an unlabeled portion, the unlabeled portion being larger in quantity than the labeled portion (Abstract, Col 3 ln 50-67: “documents labeled with their relevance to the queries, and unlabeled documents…propagation system may then prompt a user to label some of the documents of the search result based on their relevance to the query”); calculating a metric for each respective electronic text document in the labeled portion of the plurality of text documents (Col 3 ln 50-67, Col 6 ln 46-51 and Col 8 ln 46-61: “the propagation system then calculates the similarity between pairs of documents…may calculate the similarity between documents…nodes…represent 12 documents of the search result. Nodes…represent labeled documents. The document represented by node…has been labeled with the relevance score…and the document represented by node…has been labeled with the relevance score…the component calculates the similarity between connected documents”); performing a preliminary classification of each electronic text document in the unlabeled portion of the plurality of electronic text documents based on the metric, to yield preliminary classified data (Col 6 ln 1-12: “the propagation labeled system may…train a ranking function. A ranking function may be implemented as…an adaptive boosting classifier, a neural network classifier…allows for correct classification of data that is similar to but not identical to the training data”); ranking the preliminary classified data in a descending order based on the metric (Abstract, Col 3 n 50-67, Col 4 ln 40-63: “documents labeled with their relevance to the queries, and unlabeled documents…propagation system may then prompt a user to label some of the documents of the search result based on their relevance to the query…an unlabeled document that is very similar to many labeled documents with high relevance scores will thus have a high relevance score…an unlabeled document that is not very similar to any labeled documents will have a low relevance score”); and performing a second classification on the preliminary classified data in the descending order (Abstract, Col 3 ln 50-67, Col 6 ln 1-12, Col 6 ln 19-33: “adaptive boosting is an iterative process that runs multiple tests on a collection of training data…adaptive boosting combines the results of each separately run test into a single, very accurate classifier”).

Wang, by itself, does not seem to completely teach the second classification includes identifying additional keywords used to calculate the metric, the keywords being approved prior to use.
The Examiner maintains that these features were previously well-known as taught by Kenton.
Kenton teaches the second classification includes identifying additional keywords used to calculate the metric, the keywords being approved prior to use (Col 14 ln 66-Col 15 ln 1: “search may be conducted using existing or subsequently developed search technology to automatically discover secondary search terms and affinity keyword phrases.” Approval of secondary search terms is inherent to the feature of Kenton as the subsequently developed search technology automatically discovering second search terms would require that the system accept the secondary search terms for them to be utilized in the search. The claims do not require that a user approve the keywords, and if the feature is meant to require such user approval, Applicant is suggested to amend the claims to reflect as such).
Wang and Kenton are analogous art because they are from the same problem-solving area, a document ranking system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Kenton before him or her, to combine the teachings of Wang and Kenton. The rationale for doing so would have been to obtain the benefit of increased effectiveness and optimization of a targeted internet search, as taught by Kenton (Col 1 ln 36-41).
Therefore, it would have been obvious to combine Wang and Kenton to obtain the invention as specified in the instant claim(s).


Claim 17:
Wang discloses A non-transitory computer-readable storage medium having instructions stored which, when executed by a computing device (Abstract and Col 7 ln 37-43), cause the computing device to perform operations comprising: receiving a plurality of electronic text documents, wherein the plurality of electronic text documents are divided into a labeled portion and an unlabeled portion, the unlabeled portion being larger in quantity than the labeled portion (Abstract, Col 3 ln 50-67: “documents labeled with their relevance to the queries, and unlabeled documents…propagation system may then prompt a user to label some of the documents of the search result based on their relevance to the query”); calculating a metric for each respective electronic text document in the labeled portion of the plurality of text documents (Col 3 ln 50-67, Col 6 ln 46-51 and Col 8 ln 46-61: “the propagation system then calculates the similarity between pairs of documents…may calculate the similarity between documents…nodes…represent 12 documents of the search result. Nodes…represent labeled documents. The document represented by node…has been labeled with the relevance score…and the document represented by node…has been labeled with the relevance score…the component calculates the similarity between connected documents”); performing a preliminary classification of each electronic text document in the unlabeled portion of the plurality of electronic text documents based on the metric, to yield preliminary classified data (Col 6 ln 1-12: “the propagation labeled system may…train a ranking function. A ranking function may be implemented as…an adaptive boosting classifier, a neural network classifier…allows for correct classification of data that is similar to but not identical to the training data”); ranking the preliminary classified data in a descending order based on the metric (Abstract, Col 3 n 50-67, Col 4 ln 40-63: “documents labeled with their relevance to the queries, and unlabeled documents…propagation system may then prompt a user to label some of the documents of the search result based on their relevance to the query…an unlabeled document that is very similar to many labeled documents with high relevance scores will thus have a high relevance score…an unlabeled document that is not very similar to any labeled documents will have a low relevance score”); and performing a second classification on the preliminary classified data in the descending order (Abstract, Col 3 ln 50-67, Col 6 ln 1-12, Col 6 ln 19-33: “adaptive boosting is an iterative process that runs multiple tests on a collection of training data…adaptive boosting combines the results of each separately run test into a single, very accurate classifier”).

Wang, by itself, does not seem to completely teach the second classification includes identifying additional keywords used to calculate the metric, the keywords being approved prior to use.
The Examiner maintains that these features were previously well-known as taught by Kenton.
Kenton teaches the second classification includes identifying additional keywords used to calculate the metric, the keywords being approved prior to use (Col 14 ln 66-Col 15 ln 1: “search may be conducted using existing or subsequently developed search technology to automatically discover secondary search terms and affinity keyword phrases.” Approval of secondary search terms is inherent to the feature of Kenton as the subsequently developed search technology automatically discovering second search terms would require that the system accept the secondary search terms for them to be utilized in the search. The claims do not require that a user approve the keywords, and if the feature is meant to require such user approval, Applicant is suggested to amend the claims to reflect as such).
Wang and Kenton are analogous art because they are from the same problem-solving area, a document ranking system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Kenton before him or her, to combine the teachings of Wang and Kenton. The rationale for doing so would have been to obtain the benefit of increased effectiveness and optimization of a targeted internet search, as taught by Kenton (Col 1 ln 36-41).
Therefore, it would have been obvious to combine Wang and Kenton to obtain the invention as specified in the instant claim(s).





Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177